GREENE, Judge,
dissenting.
As I believe the trial court erred in ordering a compulsory reference and I disagree with the majority that any potential error was cured by the trial court’s order affirming the referee’s report, I dissent.
I
Under Rule 53, if the parties do not consent to a reference, the trial court may on its own motion order a reference “[w]here the case involves a complicated question of boundary, or requires a personal view of the premises.” N.C.G.S. § 1A-1, Rule 53(a)(2)c. (2001). Accordingly, where “the pleadings show[] a potentially complicated boundary dispute,” the trial court is empowered to order a compulsory reference. Livermon v. Bridgett, 77 N.C. App. 533, 536, 335 S.E.2d 753, 755 (1985).
In this case, nothing in the pleadings suggests the adverse possession claim requires resolution of a complicated boundary dispute or a personal view of the premises. See id. (where one of the parties to an adverse possession claim contended in his pleading that “the boundaries were not as stated in the deeds,” thus justifying a compulsory reference). Defendants’ answer merely challenged plaintiff’s right to the property, not the boundaries thereof. Furthermore, the referee did not personally examine the property, indicating “a personal view of the premises” was not required for the determination of the issues raised by the pleadings. As such, the trial court erred in ordering a compulsory reference.
*749II
The majority contends because the trial court’s order affirming the referee’s report effectively constituted an entry of summary judgment for defendants, any error that may have occurred with respect to the compulsory reference was thereby cured.
First, I do not agree the trial court effectively entered summary judgment for defendants. If defendants had filed a summary judgment motion, defendants would have had the burden of showing plaintiff was not able to present substantial evidence of each element of his adverse possession claim. See Best v. Perry, 41 N.C. App. 107, 110, 254 S.E.2d 281, 284 (1979). In this case, the trial court did not place that burden on defendants but instead reviewed all the evidence before the referee and determined plaintiff had failed to meet his burden.
Second, assuming the trial court’s order was tantamount to summary judgment, it did not serve to cure the prejudicial error resulting from the improper reference. Prior to the order of reference, the record in this case contains only the parties’ pleadings and attachments thereto. Thus, had this case not undergone a compulsory reference and assuming defendants had filed the appropriate 12(b)(6) motion to dismiss, the trial court, in ruling on the motion, could only have considered plaintiff’s complaint and not the transcript of the hearing before the referee. See Harris v. NCNB, 85 N.C. App. 669, 670, 355 S.E.2d 838, 840 (1987) (upon a 12(b)(6) motion the trial court considers whether the allegations of the complaint, treated as true, are sufficient to state a claim for which relief can be granted); see also Smith v. Ins. Co., 43 N.C. App. 269, 273, 258 S.E.2d 864, 866 (1979) (motion to dismiss converted to motion for summary judgment when matters outside the pleadings are presented to and considered by the trial court). As the complaint was sufficient to state a claim for adverse possession, the trial court would have been obligated to deny the motion, and plaintiff would have received a trial before a jury. It therefore cannot be said the trial court’s review of the referee’s report served to cure the effects of the erroneous reference.
Finally, again assuming the trial court effectively entered summary judgment, its order must be reversed because the evidence before the referee reveals genuine issues of material fact with respect to each of the elements of adverse possession. See N.C.G.S. § 1-40 (2001) (defining adverse possession). Not only did Plaintiff testify he had maintained the property for a period of twenty years and, upon *750entry of the property, he had claimed it as against all others,4 but several of plaintiffs neighbors testified they were aware of plaintiff’s continuous use of the property. Accordingly, I would reverse the order of the trial court and remand this case for a jury trial.

. While plaintiff testified he would not have prevented his neighbors from using the property when he first bought the ac[jacent plot, he later clarified that once he had entered the property he claimed it as his alone.